NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE SOTO-REYNOSO,                              No.    16-71120

                Petitioner,                     Agency No. A095-806-094

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Jose Soto-Reynoso, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We deny the

petition for review.

      In his opening brief, Soto-Reynoso does not challenge the agency’s

conclusion that he failed to establish his proposed social group of “business

owners,” was cognizable. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5

(9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

Substantial evidence supports the agency’s conclusion that Soto-Reynoso failed to

establish it is more likely than not that he will be persecuted in Mexico based on

his familial ties. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An

applicant’s claim of persecution upon return is weakened, even undercut, when

similarly-situated family members continue to live in the country without

incident[.]”). Thus, we deny the petition as to Soto-Reynoso’s withholding of

removal claim.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Soto-Reynoso failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government of Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (2009).

                                           2                                      16-71120
PETITION FOR REVIEW DENIED.




                       3      16-71120